Makshaix, T.
I concur in tbe affirmance of tbe judgment appealed from, but dissent from tbe reasons given in tbe opinion of tbe court. To my mind it seems plain that in cb. 5, Stats. 1898, was a complete scheme for tbe nomination of party candidates so as to entitle them to have their names placed on tbe official ballot, and for tbe preparation of official ballot forms and tbe use thereof by tbe electors. Sec. 30, though not using tbe name “caucus,” used what was understood to be an equivalent thereto and what was intended to include all methods of nominating party candidates that should be deemed lawful. Ob. 341, Laws of 1899, deals witb tbe same subject. It contains a complete scheme in respect thereto as regards tbe nomination of party candidates, and repealed all acts and parts of acts in conflict therewith except as regards counties having a population of 200,000 or more, and contained this unmistakable language as to whether it was exclusive or not:
“No political party shall have its political ticket placed upon tbe official ballot, or canvassed at such election, unless *217tbe nominations of its candidates are made in accordance with tbe provisions of this act.”
By cb. 349, Laws of 1899, a companion law, cb. 5 of tbe statutes, aforesaid, in respect to tbe official ballot, was amended, revised, and re-enacted. By wbat authority can tbe court change tbe prohibition referred to, made, as it is, in language as plain as English words can express it, by reading out of sec. 30, Stats. 1898, a method for making party nominations not found in tbe act of 1899, and add it to tbe prohibitory clause thereof? I know of none. If tbe court may thus enter, as it seems it does, tbe domain of legislation, and make a good law out of a bad one, then the declaration -often found in our books, on tbe subject of tbe function of tbe court being confined to a declaration of tbe law and tbe ■enforcement thereof, not tbe making of tbe same, should be materially modified. I confess that this method of treating 'the subject is not legitimate if tbe law of 1899 is open to construction. My brethren assume that it is.' I am entirely unable to look at it that way. They refer to tbe approval by tbe .governor of cb. 349, Laws of 1899, the day after bis approval of cb. 341 aforesaid, as evidence that it was not intended by tbe latter to change that feature of sec. 30 of tbe ■statutes, upon which reliance is placed by appellant. But it 'is easily seen, as before indicated, that tbe two acts were companions. One related to tbe method of making party nominations in order to entitle tbe nominees to have their names placed upon tbe official ballot; and tbe other revised, amended and re-enacted the existing law on tbe subject of such ballot. Both together merely cover those two subjects in a different form than they were covered by cb. 5 of tbe statutes. Tbe obvious reason why sec. 30 was not otherwise referred to than by tbe prohibitory and general repealing clauses, is because it also covered tbe subject of individual nominations, which was not disturbed by tbe new law.
Beference is made to tbe fact that the day after tbe ap*218proval of cb. 341, cb. 351, Laws of Í899, was also approved,, wherein sec. 30 was amended by changing the word “two” to the word “one,” no other reference to said section being made. I hardly think my brethren would have given any significance to that circumstance had they observed, as the fact is, that ch. 351 was an act prepared by the revisors and introduced early in the session of 1901 for the purpose of correcting' errors in the published statutes, and that the change referred to was not in that part of sec. 30 material to this case, but in the last part thereof, which relates .to the1 subject of evidence as to whether a party, seeking to have the names of its nominees placed upon the official ballot for any election, polled one per cent, of the entire vote cast at the previous election.
It is said that the obvious purpose of ch. 349, Id., was to secure to every political party casting one per cent, of the votes at any election the right to be represented upon the official ballot at the succeeding election by complying with the law in respect to making nominations, indicating that it was not the legislative purpose to change that part of sec. 30 under discussion. Why so ? we may well inquire. My brethren do not seem to say why. I see no reason why such purpose is significant at all, since the same feature was fully covered by ch. 5 of the statutes. Nothing in that regard was added to existing laws by the new act. A new method of securing such purpose was provided for. That is all. I cannot understand how any significance whatever can be legitimately attributed thereto.
Again it is said that by ch. 457, Laws of 1901, the legislature acted on the subject of the form of the official ballot, without referring to sec. 30 of the statutes, and that such circumstance is significant. Why so ? The subject of the law of 1901 did not relate to the manner of making party nominations at all. It was confined to the form of the official ballot. It wa's amendatory of ch. 349, Laws of 1899, as the *219]atter law was of eh. 5 of the statutes on the same subject. Neither had anything whatever to do‘with the necessary way of making party nominations.
The act of 1899, as above indicated, provided how party-nominations should be made, expressly declaring that if made in any other way they should be deemed unlawful and the-ticket should not rightfully have a place on the official ballot; and that if wrongfully placed thereon it should not be canvassed. That act should be taken as the legislature made-it, since it is so plain as not to be open to construction under the rules covering that subject. The responsibility therefor,, if it is unreasonable or violates constitutional limitations,, should rest where it belongs. One feature which is vital to this case, in my view of it, is that by which the legislature attempted to so provide that the votes of electors, though honestly cast in the manner provided by law, without any notice-to them of any infirmity in the execution thereof, should be-rejected as void in case of their being for party nominees whose names appeared in due form on the officia’* ballot, if' for some want of compliance with the statutory requisites in that regard they were not entitled to be there, notwithstanding the fact of the ballot being placed before the voter by state-agencies as being in all respects in conformity with law. The voters, in the instance before us, were compelled to make their ballots by using the form provided for them, and to treat such form, in expressing their will, in the precise manner therein indicated. Having done so, I think, barring fraud' participated in by such voters, all questions as to the right of the party voted for to have his name upon the ballot are foreclosed. They cannot, after the votes are cast, be inquired' into for the purpose of nullifying the voters’ will. So far-as the law in terms declares otherwise, it is a palpable violation of the constitutional right of every voter to cast his vote-for whomsoever he sees fit, and to have it counted. The decisions elsewhere to that effect, so far as they go, in my judg*220ment, are sound' beyond reasonable controversy, Tutt v. Hawkins, 53 Neb. 367; 73 N. W. 692; Bowers v. Smith, 111 Mo. 56, 20 S. W. 101; Baker v. Scott, 4 Idaho, 596, 43 Pac. 76.
The spirit of the above decisions, which I heartily indorse, is well stated in McCrary on Elections, § 706, cited by appellant, thus:
“These decisions proceed upon the principle that, in the absence of fraud, the voter who has had nothing to do with the preparation of the ballot, nor with matters preliminary to the election, should not be deprived of the right to have his vote counted because of the errors or wrongful acts of election officers.”
The adjudications thus far on the subject, though going in the main upon rules of construction or the doctrine of ■estoppel, as to contesting candidates for the office, might well be put upon the higher ground that the constitutional right of the elector to participate with effect in elections, so far as having.his choice of candidates regarded, is so far removed from legislative interference that he cannot rightfully be required, by any legislative act, to use a particular form in a particular way for indicating his choice, and thereafter have that choice disregarded because, perchance, of its being in favor of one whose name was not rightfully on the ballot form placed in his hands as correct; the wrong of the matter being wholly chargeable to public agencies. The feature of the act of 1899 attempting to do that, and upon which appellant relies, should be condemned as not law, though it is such in form. The right of suffrage is not a creature of the legislature, nor subject to its interference except by reasonable regulations to secure its safe, honest, intelligent, independent, unbiased exercise. Some regulations are necessary to the effectiveness of the constitutional guaranty, and of course are legitimate. However, attempts, under the guise of regulating the exercise of the elective franchise, which go beyond *221that field and materially embarrass the enjoyment of the-right or destroy it, are not legitimate. They are not permitted by the constitution to be effective and will receive prompt condemnation by the court if it efficiently performs its functions as guardian of constitutional guaranties. State ex rel. Runge v. Anderson, 100 Wis. 523, 76 N. W. 482. That principle was most vigorously declared by this court in State ex rel. Wood v. Baker, 38 Wis. 71. Nothing need ever be added to it. To prevent effective legislative encroachment upon the constitutional right of the elector, we need but to firmly apply it. The court, by Ryan, O. J., in that case, said, in. part: '
“The constitution vests every person having certain qualifications at the time of any elections with the right of suffrage at such election. . . . Every one having the constitutional qualifications then, may go to the polls, vested with the franchise, of which no statutory condition precedent can deprive him. . . . Statutes cannot impair the right, though they may regulate its exercise. Every statute regulating it must be consistent with the constitutionally qualified voter’s right of suffrage when he claims his right at an election;” the theory thereof being “to guard against the abuse of the elective franchise, and to preserve the purity of elections.”
Speaking with regard to the effect of failure of public officers to properly execute the registry law prior to the election, upon the voter’s right, he said, substantially: If he were by the act made responsible for its execution so as to lose his right by nonfeasance or misfeasance of the public officers, of: which hé had no notice, it might be impossible to sustain it. Such nonfeasance or misfeasance could have no effect to impair a personal, vested, constitutional right.
Applying the foregoing to the facts of this case, the votes cast for respondent were properly counted, regardless of the-prohibition in the law of 1899 to the contrary. They were the result of the exercise of the elective franchise in the only manner permitted by law. The ballot form used was in effect; *222.guaranteed by the state to be correct. That was assented to, likewise, by the relator, till bis objections thereto could not be made effective without defeating tlie will of the voters. That cannot rightfully be done.